Citation Nr: 1419431	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-40 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for pituitary adenoma, postoperative.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, issued on behalf of the RO in Anchorage, Alaska.  An informal conference on these matters was held before a Decision Review Officer on November 10, 2009, and a hearing was held before the undersigned Veterans Law Judge sitting at the RO on June 7, 2010.  A copy of the hearing transcript has been associated with the file.

In February 2011, the Board remanded the Veteran's claim for additional development.  An August 2012 rating decision granted service connection for PTSD and assigned a 50 percent disability rating, which is a substantial grant of the benefit sought with regard to that matter.    

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The remaining issue of service connection for pituitary adenoma, postoperative is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


In his June 2010 hearing before the Board, the Veteran testified that his physician informed his that, although his pituitary adenoma was first found in 2007, it had likely been there for years and years.  

VA must provide a medical examination when there is evidence of a current disability, evidence that an injury or disease occurred in service, an indication that the Veteran's disability may be associated with his service, and insufficient competent medical evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is evidence of the claimed disability, via records submitted by the Veteran.  Through the Veteran's testimony, there is evidence that this disability may have manifested to a compensable degree within one year of his exit from service, which would entitle him to service connection on a presumptive basis.  38 C.F.R. § 3.309(a).  The Veteran is competent to report his medical history, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), and the Board finds him credible.  There is also insufficient medical evidence to decide his claim.  Accordingly, a VA medical opinion is warranted to determine the nature and etiology of the claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  A medical opinion should be obtained from a VA physician regarding the etiology of the pituitary adenoma, postoperative.  The claims folder, access to Virtual VA, and a copy of this remand, must be provided to and reviewed by the examiner.

The examiner should indicate whether it at least as likely as not (probability of 50 percent or more) that the Veteran's pituitary adenoma had its clinical onset in service or is otherwise related to service.  This should include a determination whether the pituitary adenoma manifested to a compensable degree within one year of the Veteran's exit from service, and a determination whether the pituitary adenoma is due to the Veteran's exposure to Agent Orange while he served in Vietnam.  

A rationale, with consideration of both lay and medical evidence must be provided for all opinions provided.  If deemed necessary by the physician, an examination should be afforded the Veteran and any testing deemed necessary should be accomplished.

If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.  Medical reasons for accepting or rejecting the Veteran's lay statements should be set forth in detail.

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of service connection for pituitary adenoma, postoperative, on appeal.  All applicable laws, regulations, and theories of entitlement must be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



